                               EXHIBIT A TO OMNIBUS ORDER


              APPLICANT                        FEE PERIOD/    TOTAL FEES & EXPENSES
                                               APPLICATION          ALLOWED

Pachulski Stang Ziehl & Jones LLP          4/22/19-7/1/19    $1,278,798.75 (fees)
(Counsel to the Debtors)                                     $59,531.19 (expenses)
                                           Docket No. 314    $1,338,329.94 (Total)

FTI Consulting, Inc.                       4/22/19-7/1/19    $1,998,011.00 (fees)
(Financial Advisors to the Debtors)                          $45,415.00 (expenses)
                                           Docket No. 318    $2,043,426.00 (Total)

Ernst & Young LLP                          4/22/19-7/1/19    $13,173.04 (fees)
(Tax Services Provider to the Debtors)                       $6,715.50 (expenses)
                                           Docket No. 312    $19,888.54 (Total)

Kurtzman Carson Consultants LLC            4/22/19-7/1/19    $24,066.81 (fees)
(Administrative Advisor to the Debtors)                      $0.00 (expenses)
                                           Docket No. 311    $24,066.81 (Total)

Gibson, Dunn & Crutcher LLP                5/10/19-7/1/19    $736,330.65 (fees)
(Lead Counsel to the Official Committee                      $595.84 (expenses)
of Unsecured Creditors)                    Docket No. 315    $736,926.49 (Total)

Young Conaway Stargatt & Taylor,           5/14/19-7/1/19    $152,054.00 (fees)
LLP                                                          $1,911.16 (expenses)
(Local Counsel to the Official Committee   Docket No. 316    $153,965.16 (Total)
of Unsecured Creditors)
Dundon Advisors LLC                        5/15/19-7/1/19    $115,965.00 (fees)
(Financial Advisor to the Official                           $464.38 (expenses)
Committee of Unsecured Creditors)          Docket No. 317    $116,429.38 (Total)

TOTALS                                                       $4,318,399.25 (fees)
                                                             $114,633.07 (expenses)
                                                             $4,433,032.32 (total)




DOCS_DE:225079.2
